In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-09-00034-CV

 _____________________


IN RE JASON AARON BURKETT





Original Proceeding 



MEMORANDUM OPINION
	Jason Aaron Burkett filed a petition for writ of mandamus through which he seeks to
compel the trial court to consider a "Petition for Exhumation and [Re-Examination]," a
"Motion for Order to Counsel to Release Client's Work Product," and a "Motion Requesting
Compliance with Texas Motion [Ministerial] Duties."  Burkett filed these documents in his
criminal case after his conviction was affirmed on appeal and the mandate issued.  See
Burkett v. State, 172 S.W.3d 250 (Tex. App.--Beaumont 2005, pet. ref'd), cert. denied, 548
U.S. 911, 126 S. Ct. 2939, 165 L. Ed. 2d 964 (2006).  He argues the trial court's failure to grant
the relief he requested "will or could result in egregious harm to Burkett in his on-going and
future habeas actions."  The Court of Criminal Appeals entered an abuse-of-the-writ order
concerning future applications attacking his conviction.  Ex parte Burkett, No. WR-68232-01, 2007 WL 4126375 (Tex. Crim. App. Nov. 21, 2007) (not designated for publication).  
	To obtain mandamus relief, a relator must show both that the trial court clearly abused
its discretion and that the relator has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135-36 (Tex. 2004). Relator has not shown an abuse of discretion
on the record presented.  Accordingly, the petition for writ of mandamus is denied.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered February 26, 2009

Before McKeithen, C.J., Gaultney and Horton, JJ.